Exhibit 10.1

 

FIRST AMENDMENT TO MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE MANAGEMENT AGREEMENT (hereinafter, the “Amendment”)
is entered into this 10 day of November, 2015, by and between Isle Of Capri
Marquette, Inc., an Iowa Corporation and successor in interest to Gamblers
Supply Management Company (hereinafter “Operator”), and Upper Mississippi Gaming
Corporation (f/k/a Marquette Gaming Corporation), an Iowa non-profit corporation
(hereinafter “UMGC”).

 

WHEREAS, UMGC and Operator entered into a Management Agreement, dated June 10,
1994 (the “Management Agreement”);

 

WHEREAS, Operator has or will enter into an Amendment to the Dock Site Agreement
(“Dock Site Agreement”) with the City of Marquette, Iowa (the “City”).

 

WHEREAS, UMGC and Operator desire to amend the Management Agreement as more
fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein UMGC
and Operator hereby agree as follows:

 

1.              Capitalized terms used herein, but not defined, shall have the
meaning set for the in the Management Agreement.

 

2.              This Amendment is expressly subject to approval of the Iowa
Racing and Gaming Commission (hereinafter “IRGC”) and shall not become effective
until the first day of the first month after the later to occur of (i) entry
into an Amendment to the Dock Site Agreement between Company and the City and
(ii) the date of approval of this Amendment by the IRGC (such date being the
“Effective Date”); provided, however, that in the event the Effective Date has
not occurred prior to the date one hundred twenty (120) days after the date of
this Amendment, then either party hereto may terminate this Amendment upon
written notice to the other party whereupon this Amendment shall become null and
void and have no further meaning or effect.  The amendments to the Management
Agreement set forth herein shall become effective as of the Effective Date with
no retroactive effect prior to such date.

 

3.              Paragraph 3 of the Management Agreement is amended as follows:

 

The first sentence of Subparagraph A of Paragraph 3 is hereby deleted and
replaced with the following:

 

“The term of this Agreement shall expire at 11:59 p.m. on June 10, 2044.”

 

--------------------------------------------------------------------------------


 

4.              Subparagraphs A., B. and C. of Paragraph 6 of the Management
Agreement are hereby deleted in their entirety and replaced with the following:

 

A.            Beginning on the Effective Date and ending on June 30, 2016,
(i) fifty cents ($.50) per ticketed passenger embarking on any excursion boat
operated pursuant to this Agreement, payable in monthly installments with
payments for each month due on or prior to the 15th day of the following month,
and (ii) fifty thousand dollars ($50,000), payable as a one-time annual payment
due on or prior to July 31, 2016.

 

B.            Beginning on July 1, 2016, and continuing through the twelve month
period ending on June 30, 2017, (i) fifty cents ($.50) per ticketed passenger
embarking on any excursion boat operated pursuant to this Agreement, payable in
monthly installments with payments for each month due on or prior to the 15th
day of the following month, and (ii) one hundred thousand dollars ($100,000),
payable as a one-time annual payment due on or prior to July 31, 2017.

 

C.            Beginning on July 1, 2017, and continuing through the twelve month
period ending on June 30, 2018, (i) fifty cents ($.50) per ticketed passenger
embarking on any excursion boat operated pursuant to this Agreement, payable in
monthly installments with payments for each month due on or prior to the 15th
day of the following month, and (ii) one hundred thousand dollars ($100,000),
payable as a one-time annual payment due on or prior to July 31, 2018.

 

D.            Beginning on July 1, 2018, and continuing through the twelve month
period ending on June 30, 2019, (i) fifty cents ($.50) per ticketed passenger
embarking on any excursion boat operated pursuant to this Agreement, payable in
monthly installments with payments for each month due on or prior to the 15th
day of the following month, and (ii) two hundred thousand dollars ($200,000),
payable as a one-time annual payment due on or prior to July 31, 2019.

 

E.             Beginning on July 1, 2019, and continuing through expiration of
the term of this Agreement, a monthly amount equal to 3.25% of adjusted gross
receipts (as defined in Section 99.F.1(1) of the Iowa Code), payable in monthly
installments, with payments for each month due on or prior to the 15th day of
the following month;

 

F.              For purposes of paragraphs 6A, 6B, 6C and 6D, “ticketed
passenger” shall mean every person admitted during a calendar day on the
excursion gaming boat, except necessary officials and employees of Operator
working on the boat.

 

If there is an amendment to Section 99F.5 of the Iowa Code that changes the
minimum amount required to be distributed by the qualified sponsoring
organization, the current amount being paid to UMGC by Operator will be adjusted
to the minimum amount required by law beginning July 1 of the following year.

 

2

--------------------------------------------------------------------------------


 

5.                                                              The following
paragraphs are added to the Management Agreement:

 

“18.                         UMGC makes the following covenants and
representations to Operator, which representations and covenants shall, unless
otherwise stated herein, survive the execution of this Agreement and shall
continue to be true during the term of this Agreement.

 

a.                                      UMGC hereby represents and warrants that
it is a “qualified sponsoring organization” as defined in Section 99F of the
Iowa Code and that, during the term of this Agreement it will maintain its
status as a qualified sponsoring organization.

 

b.                                      UMGC agrees to use its best efforts to
assist Operator in obtaining and maintaining necessary licensing and permits for
liquor, food, signage, amusements and similar permitted activities.  UMGC agrees
to utilize its best efforts for the financial success of Operator’s operations. 
UMGC agrees throughout the term of this Agreement to undertake all actions
necessary to: (i) continue its corporate status, in good standing, as an Iowa
non-profit corporation; (ii) obtain and continue its status as an exempt
nonprofit entity under §50I of the Internal Revenue Code; (iii ) continue its
status as a qualified sponsoring organization under Section 99F of the Iowa
Code; (iv) reasonably cooperate with and support Operator in its efforts to
maximize adjusted gross receipts and to ensure the financial viability of its
operations (including, when necessary, opposing increases in gaming taxes, fees,
assessments, burdens or other adverse actions or proposed changes), whether
through legislative efforts or otherwise and (v) comply with all applicable
requirements of Section 99F of the Iowa Code, the laws of Iowa and the rules and
regulations of the IRGC.

 

c.                                       UMGC and Operator agree to not directly
or indirectly make any communications or statements that would defame or
disparage the other, or their respective, affiliates, parent companies,
directors, officers, members, representatives or employees.”

 

6.                                      Except as expressly modified herein, the
parties hereto ratify and confirm the Management Agreement.

 

7.                                      Operator shall pay all legal and
accounting expenses of UMGC related to the negotiation, preparation and approval
of this Amendment.

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Management Agreement the day and year first above written.

 

3

--------------------------------------------------------------------------------


 

 

UPPER MISSISSIPPI GAMING CORPORATION

 

 

 

 

 

By:

/s/ Norman Lincoln

 

Name:

Norman Lincoln

 

Title:

President

 

 

 

 

 

ISLE OF CAPRI MARQUETTE, INC.

 

 

 

 

 

By:

/s/ Virginia McDowell

 

Name:

Virginia McDowell

 

Title:

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------